Case 2:20-cv-08785-DSF-AGR Document 19 Filed 12/01/20 Page 1 of 4 Page ID #:193

                                                                          JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     HECTOR MENDOZA                       CV 20-8785 DSF (AGRx)
     GONZALEZ,
         Plaintiff,                       Order GRANTING Motion for
                                          Remand (Dkt. No. 15)
                     v.

     SHERATON OPERATING
     CORP., et al.,
         Defendants.



       Defendants removed this case based on diversity jurisdiction.
    Plaintiff has filed a motion to remand. The Court deems this matter
    appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
    Local Rule 7-15. The hearing set for December 7, 2020 is removed from
    the Court’s calendar.

        The Court is not satisfied that Kyung Soo Carroll is fraudulently
    joined. A defendant who is a resident of the forum state is fraudulently
    joined “‘if the plaintiff fails to state a cause of action against [the]
    resident defendant, and the failure is obvious according to the settled
    rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061,
    1067 (9th Cir. 2001) (quoting McCabe v. Gen. Foods Corp., 811 F.2d
    1336, 1339 (9th Cir. 1987)). “[T]he test for fraudulent joinder and for
    failure to state a claim under Rule 12(b)(6) are not equivalent.”
    Grancare, LLC v. Thrower, 889 F.3d 543, 549 (9th Cir. 2018). In
    evaluating a claim of fraudulent joinder, “a federal court must find that
    a defendant was properly joined and remand the case to state court if
    there is a ‘possibility that a state court would find that the complaint
    states a cause of action against any of the [non-diverse] defendants.’”
Case 2:20-cv-08785-DSF-AGR Document 19 Filed 12/01/20 Page 2 of 4 Page ID #:194




    Id. (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir.
    2009)) (emphasis in original). In this inquiry, “the district court must
    consider . . . whether a deficiency in the complaint can possibly be
    cured by granting the plaintiff leave to amend.” Id. at 550.

       Plaintiff’s discrimination and harassment claims under the
    California Fair Employment and Housing Act categorically can be
    brought only against the actual employer of an employee and cannot be
    brought against an individual employee supervisor. Reno v. Baird, 18
    Cal. 4th 640, 663 (1998) (discrimination); Jones v. Lodge at Torrey
    Pines P’ship, 42 Cal. 4th 1158, 1173 (2008) (retaliation). Nor can the
    other FEHA claims be brought against an individual supervisor
    because, like in Reno, they provide liability only for “employers” and
    not individuals. See Cal. Gov’t Code § 12940(k) (failure to prevent
    discrimination or harassment); Cal. Gov’t Code § 12940(m) (failure to
    accommodate disability). Plaintiff also cannot get around the FEHA
    limitation by pleading a common law claim for wrongful termination.
    Reno, 18 Cal. 4th at 664.

       However, Plaintiff’s claims under California Labor Code §§ 203, 226,
    and 226.7 can be brought against “a natural person who is an owner,
    director, officer, or managing agent of the employer.” See Cal. Labor
    Code § 558.1. Plaintiff provides only a conclusory allegation that
    Carroll is an owner, director, officer, or managing agent of his corporate
    employer, Compl. ¶ 7, but Defendant Sheraton Operating Corporation
    has provided only an equally conclusory declaration that Carroll is not,
    and has never been, an owner, director, officer, or managing agent of
    Sheraton, Wheat Decl. ¶ 3. 1

      A “managing agent” for the purposes of § 558.1 has the same
    meaning as that term has for the purposes of punitive damages under


    1 “Fraudulent joinder claims may be resolved by ‘piercing the pleadings’ and
    considering summary judgment-type evidence such as affidavits and
    deposition testimony.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068
    (9th Cir. 2001) (quoting Cavallini v. State Farm Mutual Auto Ins. Co., 44
    F.3d 256, 263 (5th Cir.1995)).



                                          2
Case 2:20-cv-08785-DSF-AGR Document 19 Filed 12/01/20 Page 3 of 4 Page ID #:195




    California Civil Code § 3294(b). Cal. Labor Code § 558.1(b). “The term
    ‘managing agent’ includes only those corporate employees who exercise
    substantial independent authority and judgment in their corporate
    decision-making so that their decisions ultimately determine corporate
    policy.” King v. U.S. Bank Nat’l Ass’n, 53 Cal. App. 5th 675, 266
    Cal.Rptr.3d 520, 556 (2020) (internal quotation marks, ellipses, and
    citations omitted). “But the determination of whether certain
    employees are managing agents does not necessarily hinge on their
    ‘level’ in the corporate hierarchy. Rather, the critical inquiry is the
    degree of discretion the employees possess in making decisions[.]” Id.
    “The scope of a corporate employee’s discretion and authority is a
    question of fact for decision on a case-by-case basis.” Id.

          An employee exercising authority that results in the ad hoc
          formulation of policy is a managing agent. [A corporation]
          cannot attempt to shield itself from liability by the
          expedient of having a pro forma official policy – issued by
          high-level management – while conferring broad discretion
          in lower-level employees to implement company policy in a
          discriminatory or otherwise culpable manner. It is what the
          company does – including through the discretionary acts of
          its employees – not just what it says in a stated or written
          policy, that matters.

    Id. at 557 (emphasis in original).

        While it is fairly clear that Plaintiff’s current conclusory allegations
    would not survive a motion under Rule 12(b)(6), the Court cannot
    conclude on the record before it that it would be impossible for Plaintiff
    to rectify the deficiencies in an amended complaint. The determination
    of whether an individual is a “managing agent” is a fact-intensive
    inquiry that does not rely on corporate labels. Carroll was the
    Executive Chef at the hotel where Plaintiff worked and was Plaintiff’s
    supervisor. Wheat Decl. ¶ 3. It is at least plausible that Carroll could
    have had the “broad discretion . . . to implement company policy in a
    discriminatory or otherwise culpable manner” that would make him a
    “managing agent” for the purposes of California Labor Code § 558.1.


                                         3
Case 2:20-cv-08785-DSF-AGR Document 19 Filed 12/01/20 Page 4 of 4 Page ID #:196




       The motion to remand is GRANTED. The case is REMANDED to
    the Superior Court of California, County of Los Angeles. The request
    for attorneys’ fees id denied.

       IT IS SO ORDERED.



     Date: December 1, 2020               ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      4
